   Case 1:15-cv-07488-CM-RWL Document 815 Filed 06/14/19 Page 1 of 9



               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF NEW YORK


IN RE NAMENDA DIRECT PURCHASER
ANTITRUST LITIGATION                         Case No. 1:15-cv-07488-CM (RWL)



           FOREST’S OPPOSITION TO PLAINTIFFS’ MOTION
       IN LIMINE NO. 16: PRECLUDE REFERENCE TO FOREST’S
   EXPERT RODERICK MCKELVIE AS “JUDGE” OR “THE HONORABLE”




                               Counsel for Defendants Actavis plc, Forest
                               Laboratories, LLC, Forest Laboratories, Inc., and
                               Forest Laboratories Holdings Ltd.
         Case 1:15-cv-07488-CM-RWL Document 815 Filed 06/14/19 Page 2 of 9



                                                     TABLE OF CONTENTS

FACTUAL BACKGROUND ......................................................................................................... 1

ARGUMENT .................................................................................................................................. 2

          I.      DPPs’ Allegations of a So-Called “Reverse Payment” Present Unique Questions
                  Requiring an Inquiry into the Outcome of Patent Litigation in the Delaware District
                  Court ........................................................................................................................... 2

          II.     DPPs Do Not Cite Any Authorities Similar to the Circumstances at Bar .................. 3

CONCLUSION ............................................................................................................................... 5
         Case 1:15-cv-07488-CM-RWL Document 815 Filed 06/14/19 Page 3 of 9



                                                  TABLE OF AUTHORITIES

                                                                                                                                        Page(s)
                                                                   CASES

In re Law Firm of Frank R. Bayger, P.C.,
    No. 02-11538 K, 2014 Bankr. LEXIS 2778 (Bankr. W.D.N.Y. June 25, 2014) .......................4

Merit Industries, Inc. v. JVL Corp.,
   No. 03-1618, 2008 WL 4678931 (E.D. Pa. May 29, 2008) .......................................................4

Mirowski Family Ventures LLC v. Boston Sci. Corp.,
   No. 1:11-cv-736-WTL-DKL, 2013 U.S. Dist. LEXIS 13736 (S.D. Ind. Feb. 1,
   2013) ..........................................................................................................................................3

Roby v. State Farm Mut. Auto. Ins. Co.,
   No. 00-14321-CIV, 2001 U.S. Dist. LEXIS 26227 (S.D. Fla. Oct. 24, 2001) ..........................3

                                                         MISCELLANEOUS

U.S. Judicial Conference Comm. on Codes of Conduct, Advisory Op. No. 72: Use
   of Title “Judge” by Former Judges (June 2009), in 2B Guide to Judiciary
   Policy (Feb. 28, 2019)............................................................................................................2, 4




                                                                        ii
      Case 1:15-cv-07488-CM-RWL Document 815 Filed 06/14/19 Page 4 of 9



                                  FACTUAL BACKGROUND

        In asserting that Mylan was likely to have prevailed in the patent case if Forest and Mylan

had not settled, DPPs have put the issue of how the District of Delaware court would have ruled

in a hypothetical patent trial.

        DPPs plan to proffer George Johnston, Esq. to opine that Mylan was likely to prevail at

trial in the Delaware district court — in essence, to opine on how a Delaware district judge would

have ruled in that case. Presumably, DPPs will seek to qualify Mr. Johnston as a legal expert, and

will rely on his background and qualifications as a lawyer. In response, Forest has retained and

plans to proffer the opinions of Roderick McKelvie, who served as a United States District Court

Judge for the District of Delaware from 1992 to 2002 and presided over approximately 200 patent

cases, including 36 patent infringement trials during that time period. See Ex. 1, Expert Rep. of

Roderick McKelvie, at ¶¶ 1-2. Judge McKelvie’s background and experience as a federal judge

who heard patent cases in that court is relevant, will be necessary background to qualify him as an

expert, and is an inherent basis of his opinion. Judge McKelvie’s qualifications are also critical

for the jury to evaluate in assessing his credibility and in evaluating competing expert testimony

between Judge McKelvie and Mr. Johnston.

        Forest does not intend to address Judge McKelvie as “Judge” or “the Honorable” at trial,

but does intend to refer to his relevant judicial experience as it is squarely relevant to a number of

issues in this case and responsive to evidence the DPPs intend to present. The authorities cited by

DPPs contemplate and allow precisely this limited reference to a former judge’s prior experience.

The broad preclusion sought by DPPs would amount to excluding relevant information — beyond

an honorific — that is essential for the jury to consider in the context of this case. Accordingly,

DPPs’ motion in limine number 16 should be denied.
      Case 1:15-cv-07488-CM-RWL Document 815 Filed 06/14/19 Page 5 of 9



                                            ARGUMENT

I.      DPPs’ Allegations of a So-Called “Reverse Payment” Present Unique Questions
        Requiring an Inquiry into the Outcome of Patent Litigation in the Delaware District
        Court

        DPPs’ expert Mr. Johnston spent 70 pages of his report analyzing the potential outcome of

a patent infringement trial in the Delaware district court. It is evident that DPPs consider this

evidence to be highly probative of the key antitrust issue of causation regarding DPPs’ so-called

“reverse payment” allegations, and Mr. Johnston has introduced evidence on, among other things,

patent trial outcomes dating to the same period of time that Judge McKelvie served as a federal

judge in Delaware. See, e.g., Ex. 2, Expert Rep. of George W. Johnston, Esq., at ¶¶ 87-109, 210

(referencing pharmaceutical-patent litigation outcomes from 2002-2004 and citing prior art

references published from 1992-2008).

        Judge McKelvie served on the bench in Delaware shortly after the ’703 patent was granted

and presided over dozens of patent trials during much of the time period referenced by Mr.

Johnston. In presiding over such trials, Judge McKelvie heard evidence on issues of infringement

and validity, in which he conducted the same analysis that DPPs contend is relevant. Thus, his

status at that time as a judge “is necessary to accurately describe a person’s status at a time pertinent

to the lawsuit,” and the code of conduct applicable to former judges does not bar such references

under these circumstances. See U.S. Judicial Conference Comm. on Codes of Conduct, Advisory

Op. No. 72: Use of Title “Judge” by Former Judges (June 2009), in 2B Guide to Judiciary Policy

at 105 (Feb. 28, 2019) [hereinafter Advisory Op. No. 72] (“Judges should insure that the title

‘judge’ is not used in the courtroom or in papers involved in litigation before them to designate a

former judge, unless the designation is necessary to accurately describe a person’s status at a

time pertinent to the lawsuit.”) (emphasis added).




                                                   2
      Case 1:15-cv-07488-CM-RWL Document 815 Filed 06/14/19 Page 6 of 9



       DPPs contend that the outcome of the ’703 patent case, if not for settlement, as well as

other patent cases in the Delaware district court during the same time period are relevant under

FTC v. Actavis, on the one hand, but on the other, would seek to hide from the jury the fact that

Judge McKelvie presided over such cases, in that court, at that time. See ECF No. 754, Mem. in

Supp. of Pls.’ Mot. In Limine No. 16: Preclude Reference to Forest’s Expert Roderick McKelvie

as “Judge” or “the Honorable” (“DPPs’ MIL 16”) at 1.

       This case is unique, given the fact that it is an antitrust case that turns in large part on the

merits of a legacy patent case. Courts recognize that in certain circumstances reference to an

individual’s status as a judge or former judge is allowable; the question is whether a former judge’s

previous judicial experience is relevant. See, e.g., Mirowski Family Ventures LLC v. Boston Sci.

Corp., No. 1:11-cv-736-WTL-DKL, 2013 U.S. Dist. LEXIS 13736, at *6, 10 (S.D. Ind. Feb. 1,

2013) (noting that expert responded to “certain aspects of the Expert Reports of Judge Roderick

R. McKelvie and Larry S. Nixon”) (internal quotations omitted, and no motion in limine was filed

to preclude usage of honorifics); Roby v. State Farm Mut. Auto. Ins. Co., No. 00-14321-CIV, 2001

U.S. Dist. LEXIS 26227, at *1-2 (S.D. Fla. Oct. 24, 2001) (denying motion in limine to prevent

use of honorific, “[t]he possibility of prejudice to State Farm resulting from disclosure of the fact

[that] Roby’s husband—who is listed as a witness for Roby—is a Judge is not so great as to warrant

exclusion of this information”). Here, there is no risk of abuse or prejudice, as Forest will not use

Judge McKelvie’s honorific at trial. Rather, it is simply an important and relevant aspect of Judge

McKelvie’s background and qualifications as an expert that deserves consideration by the jury as

to the weight of his testimony.

II.    DPPs Do Not Cite Any Authorities Similar to the Circumstances at Bar

       The authorities cited in DPPs’ MIL 16 do not support the proposition that the jury may not

know, at all, that an expert witness once served as a federal judge. Rather, they caution against

                                                  3
      Case 1:15-cv-07488-CM-RWL Document 815 Filed 06/14/19 Page 7 of 9



usage of “Judge” as a title to refer to a former federal judge, “unless the designation is necessary

to accurately describe a person’s status at a time pertinent to the lawsuit.” DPPs’ MIL 16 at 3-4;

see also Advisory Op. No. 72 at 105. DPPs do not identify any “abuse [of] the prestige of judicial

office,” which is what the rules are designed to prevent, and is not the situation the Court faces

here. DPPs’ MIL 16 at 2 (citing Model Code of Judicial Conduct, Rule 1.3).

       DPPs rely on Merit Industries, Inc. v. JVL Corp., No. 03-1618, 2008 WL 4678931 (E.D.

Pa. May 29, 2008), for the proposition that a court may preclude reference to an expert as a

“Judge,” but ignore that Plaintiff Merit Industries did not contest the motion, nor argue that its

expert’s status as a former judge was relevant to the issues in the case: “[w]ith the proviso that the

jury can be informed of his qualifications, including the fact that he was a federal judge, Merit has

no objection to addressing the witness as Mr. Colaianni.” See Ex. 3, Plaintiff Merit Industries,

Inc.’s Response to JVL’s In Limine Motion No. 2: Preclude Reference to Merit’s Expert Colaianni

as a Judge at 1.

       Similarly, DPPs rely heavily on In re Law Firm of Frank R. Bayger, P.C., No. 02-11538

K, 2014 Bankr. LEXIS 2778, at *3 n.4 (Bankr. W.D.N.Y. June 25, 2014), in which the court did

not decide a motion in limine, whatsoever, but rather was ruling on a motion for recusal brought

by a debtor in bankruptcy, who was a former Erie County Court judge. See Case No. 02-11538

K, 2014 Bankr. LEXIS 2778, at *1 (Bankr. W.D.N.Y. June 25, 2014). The proposition DPPs

appear to cite is dicta, in which a former judge’s status was irrelevant to the dispute in question,

and in which a party appeared to attempt abusing that status. In re Bayger, 2014 Bankr. LEXIS

2778, at *3 n.4. That is not the situation now confronting the Court, in which an expert’s status as

a former Delaware district judge is relevant per DPPs’ own allegations and the evidence they seek




                                                  4
      Case 1:15-cv-07488-CM-RWL Document 815 Filed 06/14/19 Page 8 of 9



to introduce. In this context, applicable rules and guidelines permit Forest to refer to his status as

a former judge where relevant.


                                          CONCLUSION

       For the foregoing reasons, the Court should deny DPPs’ MIL 16 to preclude “any . . .

person from referring at trial to one of Forest’s experts, Roderick McKelvie, as a former judge” to

the extent necessary to permit his qualifications to be known to the jury and explained where

relevant to his testimony. Forest will not use “Judge” or “the Honorable” to refer to its expert

Roderick McKelvie.



Dated: June 14, 2019                                  Respectfully submitted,



                                                       By: /s/ Eric E. Lancaster ..
 Beth Wilkinson                                        Martin M. Toto
 Rakesh Kilaru                                         Heather K. McDevitt
 Kieran Gostin                                         John H. Chung
 WILKINSON WALSH + ESKOVITZ                            Michael E. Hamburger
 2001 M Street NW, 10th Floor                          William H. Bave, III
 Washington, D.C. 20036                                Kristen O’Shaughnessy
 Telephone: (202) 847-4000                             Kevin C. Adam
                                                       WHITE & CASE LLP
 Counsel for Defendants Actavis plc,                   1221 Avenue of the Americas
 Forest Laboratories, LLC, Forest                      New York, New York 10020
 Laboratories, Inc., and Forest                        Telephone: (212) 819-8200
 Laboratories Holdings Ltd.
                                                       J. Mark Gidley
                                                       Christopher M. Curran
                                                       Eric Grannon
                                                       WHITE & CASE LLP
                                                       701 Thirteenth Street, NW
                                                       Washington, DC 20005
                                                       Telephone: (202) 626-3600

                                                       Heather M. Burke
                                                       Eric E. Lancaster
                                                       WHITE & CASE LLP

                                                  5
Case 1:15-cv-07488-CM-RWL Document 815 Filed 06/14/19 Page 9 of 9



                                    3000 El Camino Real
                                    2 Palo Alto Square, Ste. 900
                                    Palo Alto, CA 94306
                                    Telephone: (650) 213-0300

                                    Counsel for Defendants Actavis plc,
                                    Forest Laboratories, LLC, Forest
                                    Laboratories, Inc., and Forest
                                    Laboratories Holdings Ltd.




                                6
